 VERNON CONVALESCENT CENTER CO.439Vernon Convalescent Center CompanyandNationalUnion of Hospital and Nursing Home EmployeesLocal 1199H,RetailWholesale and DepartmentStoreUnion,AFL-CIO,Petitioner.Case9-RC-9164December 6, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted among the employees in the stipulated unitdescribed below. The tally of ballots furnished' theparties showed that of approximately 40 eligiblevoters, 26 cast valid ballots, of which 18 were for thePetitioner, 3 were for the Intervenor,' and 5 wereagainst participating labor organizations. There were3 challenged ballots, which were insufficient to affectthe results.Thereafter, the Employer filed timelyobjections to conduct affecting the results of theelection.On October 28, 1971, the Regional Director issuedand served on the parties his Report and Recommen-dations on Objections, attached hereto, recommend-ing that the objections be overruled in their entiretyand Petitioner be certified as the exclusive collective-bargaining representative in the stipulated unit.Thereafter, the Employer filed timely exceptions tothe Regional Director's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspower in connection with this proceeding to a three-member panel.Upon the entire record in-this proceeding, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All service and maintenance employees employedby the Employer at its 515 Melish Avenue,Cincinnati, Ohio Nursing Home, including Activi-194 NLRB No. 67tiesDirector,BUT excluding all office clericalemployees, Registered Nurses (RN's), GraduateLicensed Practical Nurses (GLPN's), LicensedPractical Nurses (LPN's), head cook, second cook,third cook, dietician, physical therapist aid and allother supervisors, professional employees, andguards as defined in the Act.5.The Board has considered the objections, theRegionalDirector's report,2 and the Employer'sexceptions and brief and hereby adopts the RegionalDirector's findings, conclusions, and recommenda-tions.As the Petitioner has received a majority of the validballots cast,we shall certify it as the exclusivebargaining representative of the employees in the unitfound appropriate.CERTIFICATION OF REPRESENTATIVEItishereby certified thatNationalUnion ofHospitalandNursingHome Employees Local1199H,RetailWholesale and Department StoreUnion, AFL-CIO, has been designated and selectedby a majority of the employees in the unit foundappropriate in paragraph 4, above, and that, pursuantto Section 9(a) of the Act, the said labor organizationis the exclusive representative of all such employeesfor purposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.1Service,Hospital,Nursing Home and Public EmployeesUnion, Local47, Service Employees International Union, AFL-CIO.2 In agreeing with the Regional Director that the distribution of themarked sample ballot by the defeated Intervenor did not interfere with theelection under theAllied Electricrule, 109 NLRB 1270, 1272, we note thatthe conduct involved was neither by the party who was successful in theelection(ibid.)nor of such a nature as to suggest to the voters Boardpartisanship in favor of the choice receiving a majority of the votes (cf.Showell Poultry Company,105 NLRB 580). The Employer's construction ofthe cases cited in its brief clearly misstates the import of each holding,none of which,contrary to the Employer's apparent view,contains anyimplication that the Board intended inAllied Electricto adopta per serulewhich would apply without question to circulation of a marked ballot byanyone under all circumstances regardless of possible impact on the voters.REPORT ON ELECTIONOBJECTIONS TO ELECTIONandRECOMMENDATIONS TO THE BOARDPursuant to the provisions ofa Stipulation forCertificationUpon Consent Election,herein called theStipulation,approved by the Regional Director onSeptember 3, 1971, an election by secret ballot was 440DECISIONSOF NATIONALLABOR RELATIONS BOARDconducted on October 8, 1971, among "certainemployees' of the Employer to determine whethersuch employees desired to be represented for thepurposes of collective bargaining by the above-namedPetitioner, or by the above-named Intervenor, or byneither.Upon the conclusion of the election, a Tally ofBallots2was furnished to the parties in accordancewith the Rules and Regulations of the National LaborRelations Board, herein called the Rules and theBoard, respectively, showing the following results:Approximate number of eligible voters40Void ballots0Votes cast for Petitioner18Votes cast for Intervenor3Votes cast against participating5labor organizationsValid votes counted26Challenged ballots3Valid votes counted plus challenged ballots29The challenged ballots are not sufficient in numberto affect the results of the election.On October 13, 1971, the Employer filed timelyobjections to conduct affecting the results of theelection, herein called the Objections, which wereduly served upon the Petitioner and the Intervenor inconformity with the Rules.Pursuant to the provisions of Section 102.69 of theRules, an investigation of the issues raised by theObjections was conducted under the supervision anddirection of the Regional Director who, after consid-ering the results thereof, makes the following reportand recommendations:The ObjectionsThe Employer's Objections allege in substance,that:1.Shortly before the date of the election, theIntervenor mailed to the homes of eligible employeesor otherwise distributed to them a letter together witha reproduction of the Board's official secret ballotused in said election. The reproduced ballot wasmarked to indicate the selection of the Intervenor asIThe appropriate collective bargaining unit set forth in the Stipulationisas follows- "All service and maintenance employees employed by theEmployer at its 515 Melish Avenue, Cincinnati, Ohio Nursing Home,including Activities Director, BUT excluding all office clerical employees,Registered Nurses (RN's), Graduate Licensed Practical Nurses (GLPN's),Licensed Practical Nurses (LPN's), head cook, second cook, third cook,dietician,physical therapist aid and all other supervisors, professionalemployees, and guards as defined in the Act."the bargaining agent in violation of theAllied ElectricProductsrule.2.For the abovereasonsand others which may berevealed in the course of the investigation, the electionshould be set aside.Objection No. 1:In support of this Objection, the Employer submit-ted a copy, of the sample ballot mailed by theIntervenor to the bargaining unit employees togetherwith the Intervenor's letter which accompanied theballot. (Attached hereto as Exhibits 1 and 2, respec-tively).The sample ballot in question is a reproduc-tion of the official secret ballot in which the choice"Service,Hospital,Nursing Home and Public Em-ployees Union, Local 47, Service Employees Interna-tional Union, AFL-CIO" is marked with an "X". TheEmployer's contentionsare set outin a letter whichreads substantially as follows:The Employer contends that the distribution of areproduced official secret ballot of the Board thathas been marked to indicate the selection of one ofthe Unions on the ballot violates the rule set forthin Allied Electric Products,109 NLRB 1270 andsubsequentcases.The essence of the AlliedElectric rule requires that this election beset asidebecause theissuancehere of the marked sampleand the official secret ballot used by the Board inthe October 8 election carried with it the improperimplication that the Board favored the selection ofa Union in the election. (Emphasis supplied)The Employer further contends that the improperaction of the Intervenor should be equated with theBoard's treatment of improper conduct by thirdparties, and that even though the Intervenor was notthe successful party in the election, its improperconduct nevertheless requires setting aside the resultsof the election.The Petitionerassertsthat, even though a markedsample ballot was distributed to all employees, therule that such conduct is objectionable is notcontrolling in the present situation because thesuccessful party (the Petitioner) did not distribute theballot.The Petitioner, in other words, takes theposition that the election should not be set asidebecause the successful party in the election did notengage in the conduct which is the basis of theObjection.The Intervenor submitted no evidence and takes noposition on the Objection.2Service oftheTally ofBallotswas acknowledgedby authorizedobservers ofthe Employer and thePetitioner.A copy of the Tally ofBallotswas served on the Intervenor by registeredmail.Authorizedobservers ofeach partycertified that the balloting was fairly conducted,that all eligible voters were given an opportunityto mark -theirballots insecret and that the ballot box was protected in the interestof a fair andsecret vote. VERNONCONVALESCENTCENTER CO.441The Board had occasion to reaffirm its rulegoverning the reproduction of marked, official sampleballots, by parties to an election, inAllied ElectricProducts, Inc., supra.The Board there said:Upon consideration, the Board has decided that inthe future it will not permit the reproduction ofany document purporting to be a copy of theBoard's official ballot other than one completelyunaltered in form and content and clearly marked"sample" on its face, and upon objections validlyfiled,will set aside the results of any election inwhich thesuccessful partyhas violated this rule.(Emphasis supplied).It is clear in this case, that the distribution of themarked official sample ballot was not made by the"successful party". Absent a showing that the Peti-tionerwas responsible for the distribution of themarked sample ballot, the Employer can not invoketheAlliedElectricrule.The Regional Directortherefore concludes that Objection No. 1 raises nosubstantial or material issue affecting the results of[See 442 and 443 for Exhibits 1 and 2.1the election and recommends that it be overruled.3Objection No. 2:The Employer offered no evidence in support of thisObjection other than the evidence considered underObjection No. 1 and no evidence was revealed duringthe investigation.Accordingly, it is recommendedthat Objection No. 2 be overruled.Audubon CabinetCo., 119 NLRB 349.Conclusions and Recommendations.-For the reasons set forth fully above, the RegionalDirector concludes that the Employer's Objectionsraise no substantial or materialissuesaffecting theresults of the election. It is, therefore, recommendedthat the Board overrule the Objections in theirentirety.As'the Tally of Ballots discloses that the Petitionerreceived a majority of the valid votes cast, it is furtherrecommended that the Board issue an appropriateCertification of Representative.3The Board has consistently followed this rule. SeeHughes ToolCompany,119 NLRB 739. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDEXHIBIT IUNITED STATES OF AMERICANATIONAL LABOR RELATIONS BOARDOFFICIAL SECRBALLOTTFOTAINEFO.VERNONESCii CinnatiOhiooThis ballotis to determinethe collectivebargaining representative,if any, for the unit in which you are employed.MARK ANV' IN THE SQUARE OF YOUR CHOICESERVICE, HOSPITAL,NEITHERNATIONAL UNION OFNURSING HOME AND PUBLICHOSPITAL AND NURSINGEMPLOYEES UNION, LOCALHOME EMPLOYEES LOCAL47, SERVICE EMPLOYEES1199H, RETAIL, WHOLE-INTERNATIONAL UNION9SALE AND DEPARTMENTAFL--CIOSTORE UNION9 AFL--CIODO NOT SIGN THIS BALLOT. Fold and drop in ballot box.If you spoil thisballotreturn it to the BoardAgentfor a new one.EXHIBIT 1 VERNON CONVALESCENT CENTER CO.EXHIBIT 2443DEAR EMPLOYEE;THANKYOU FOR YOUR FULL COOPERATIONIN TALKING WITH US ABOUT OURUNION. LOCAL 47 #. WEREALIZE THISISA GREAT EFFORT IN YOUR BEHALFAND THAT WITHOUTYOUR HELPWE COULD NOTREACH OUR GOAL INHELPING ALLCONCERNED.MAY WE COUNT ON YOU TOASSIST US IN VOTING FOR LOCAL47 # ONOCTOBER 8TH.ENCLOSEDYOU WILLFIND A SAMPLEBALLOTOF THE ELECTION. WE WILL BECONDUCTINGA MEETING WED. OCT.6TH AT THECINCINNATIHEALTH CENTER AT THE CORNER OF BURNET&MELISH. THE FIRST MEETING WILL BE HELDAT I: PM.THE NEXT ONE AT 5:30PM. MAKE A LISTOF ALLTHE QUESTIONS YOU WANT ANSWERED AND ASK THEM WEARE THERE TO ANSWER THEM FOR YOU. REMEMBER THAT YOU THE EMPLOYEE ARE THE DRIVERS AND WE ARE THECARS. SO LET US WORK FOR YOU.SUPPORT THELOCAL THATHAS YOUR INTEREST AT HEART.Local 47 #REPRESENTATIVESOF LOCAL 47#